 THE FULLER AUTOMOBILE COMPANY515THE FULLER AUTOMOBILE COMPANY 1andINTERNATIONAL UNION,UNITED AUTOMOBILE WORKERS OF AMERICA, AMERICAN FEDERATIONOF LABOR AND ITS LOCAL UNION No. 829, PETITIONERTHE FULLER AUTOMOBILE COMPANY AND THE FULLER MANUFACTURINGAND SUPPLY COMPANYandDONALDE. LILLICH,PETITIONERandINTERNATIONAL UNION, UNITED AUTOMOBILE WORKERS OF AMERICA,AMERICAN FEDERATION OF LABOR AND ITS LOCAL UNIONNo.829.Cases Nos. 9-RC-1226 and 9-RD-85.December 12,1951Decision,Direction of Election, and OrderUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, a consolidated hearing was held before Lloyd R.Fraker, hearing officer.The hearing officer's rulings made at _the,hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labor organization involved claims to represent certain eria-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unitThe EmployeroperatesThe Fuller Automobile Company, herein-after called the Automobile Company, and The Fuller Manufacturingand Supply Company, hereinafter 'Called the Manufacturing Com-pany.The Union has been the bargaining representative for theemployees of both companiessince1941.In 1948 employees of bothcompanies were included in the voting unit in a union authorizationproceeding conducted by the Board. In 1950, in a Board proceedinginitiated by an employer petition, the Employer contended thateach company constituteda separateappropriate unit, whereas theUnion maintained that the historical two-company unit was appro-priate.In thedecisionin that proceeding, after setting forth fullythe activities and relations of the two companies, the Board concluded,1The name of the Employer appears as amended at the hearing.97 NLRB No. 69. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDon the basis particularly of the long bargaining history, that thetwo-company unit was appropriate .2The Union was subsequentlycertified as the collective bargaining agent for the employees of bothcompanies.Since its certification, the Union and the Employer havemet in numerous collective bargaining conferences.They have ex-ecuted a Job Classification and Wage Rate Schedule covering bothcompanies, but have been unable to arrive at a full collective bargain-ing agreement.Lillich, an employee of the Manufacturing Company, has filed thepetition in Case No. 9-RD-85, seeking the decertification of the Unionas the collective bargaining agent for the employees of both com-panies; he contends, as the Employer now also does, that the two com-panies constitute a single appropriate unit.The Union, by its petitionin Case No. 9-RC-1226, seeks certification as the collective bargainingagent for the employees of the Automobile Company, and now con-tends that this company constitutes a separate appropriate unit.The Union has presented no evidence of a change in the operationsof the two companies since the Board's unit determination in 1950.Its claim that the extended negotiations show the inappropriateness ofthe larger unit is not persuasive nor has it advanced any other per-suasive reason why that unit determination should now be changed.We shall therefore direct an election in Case No. 9-RD-85 and dismissthe petition in Case No. 9-RC-1226.Accordingly, we find that a unit consisting of all the employees atthe Cincinnati, Ohio, plants of The Fuller Automobile Company andof The Fuller Manufacturing and Supply Company, excluding bodyshop employees, the control clerk, new and used car and truck sales-men, parts panel salesmen, office clerical employees, guards, and super-visors within the meaning of the Act, constitutes a unit appropriatefor collective bargaining purposes within the meaning of Section 9(b) of the Act.Order-IT ISHEREBYORDERED that thepetitioninCaseNo.9-RC-1226 be,and it hereby is, dismissed.[Text of Direction of Election omitted from publication in thisvolume.]MEMBER MURDOCK took no part in the consideration of the aboveDecision, Direction of Election, and Order.SFullerAutomobile Company,88 NLRB 1452.